Porter, J.
delivered the opinion of the court. This case does not differ in any material circumstance from Carpentier vs. Harrod & al. The act of the legislature, regulating the manner in which appeals should be brought up, imperatively directs, that the record must be filed in this court on the return day, fixed by the judge before whom the cause is tried, 1 Martin’s Dig. 442. The appellant has not complied with this direction, and the appeal must be dismissed. 11 Martin, 433.
It is therefore ordered, adjudged and decreed, that it be dismissed with costs.